DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1. Applicant’s arguments and amendments filed on 8/22/2022 have been entered.
2. Claims 1 and 10 have been amended.
3. In view of Applicant’s amendments to claims 1 and 10, removing the limitation “lineage” the 112 2nd parag. rejections are withdrawn.
4. Claims 1-16 are examined in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



Claims 1-5 and 8-14 remain rejected under pre-AIA  35 U.S.C. 102(a) or 102 (e) as being anticipated by D’Amour et al. (US 2005/0266554 A1, published 12/1/2005, filed on 04/26/2005) for reasons of record in the Non-Final Office Action mailed on 5/26/2022 (and repeated below).
Regarding claims 1, 2, 5, 10, 11, 13 and 14, D’Amour et al. teach a method of obtaining definitive endoderm cells and differentiating the definitive endoderm cells into pancreatic endoderm cells expressing PDX-1 and NKX2.2 by treating the definitive endoderm cells with activin A, either FGF4 or 10 and retinoic acid (parags. 11-13, 46, 64, 177, 380). 
D’Amour additionally teaches that cells can be isolated and enriched (parag. 239).
Regarding claims 3 and 12, D’Amour teaches using 100 ng/mL of activin A (parag. 140).
Regarding claims 8 and 9, D’Amour teaches differentiating pluripotent stem cells into definitive endoderm with activin A (see Example 6, and parag. 305).
	Regarding claims 4 and 13, D’Amour teaches that retinoic acid can be used at a concentration of 1µM (pg. 15 parag. 0227).
	Thus D’Amour et al. clearly anticipate claims 1-5 and 8-14.
Response to Arguments
Applicant’s Arguments
Applicants argue in their response that D’ Amour et al. describe methods for producing PDX1-positive foregut/midgut endoderm cells (paragraphs 0008-0010) by culturing definitive endoderm cells with a foregut differentiation factor, such as a retinoid, FGF10 and/or B27 (paragraph 0011), activin A or B (paragraph 0012) and/or a TGF-B growth factor (paragraph 0013). FIG. 1 of D’ Amour et al. shows that SOX17+ endoderm cells are differentiated to pancreatic endoderm cells expressing PDX1, HNF1b, PTFaA and PROX1 - NKX2.2 is not taught as a marker of pancreatic endoderm cells. Paragraph 0129 of D’Amour describes FIG. 1 as showing “conversion of SOX17- positive/PDX1-negative definitive endoderm to PDX1-positive foregut endoderm” (emphasis added). Thus, D’ Amour et al. do not teach or suggest generating PDX1+/NKX2.2+ pancreatic endoderm cells from pancreatic endoderm cells, or a composition that includes PDX1+/NKX2.2+ pancreatic endoderm cells, a TGF-B receptor antagonist, retinoic acid and an FGF, as required by Applicant’s claims. As such, none of the pending claims are anticipated by this reference.
Examiner’s Response 
While Applicant’s arguments have been fully considered they are not found persuasive. As cited in the rejection of record, D’Amour teaches in parag. 380 (Example 23) that NKX2.2 is a marker of PDX1-expressing pancreatic endoderm cells. Parag. 380 further discusses the results taught in Fig. 48A and the description of Fig. 48A (parag. 177, reproduced below) clearly teaches that NKX2.2 is a marker of pancreatic endoderm cells:
“[0177] FIGS. 48A-E are a charts showing the relative expression levels normalized to housekeeping genes of five pancreatic endoderm markers in sorted populations of live cells (Live), EGFP-negative cells (Neg) and EGFP-positive cells (GFP+). Panels: A-NKX2.2; B-GLUT2; C-HNF3β; D-KRT19 and E-HNF4α.”
Thus, Applicant’s arguments are not found persuasive since D’Amour clearly teaches and thus anticipates the method of producing pancreatic endoderm cells expressing NKX2.2 and PDX1.
Accordingly, for the reasons above and of record the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 5-7 and 14-16 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Amour et al. (US 2005/0266554 A1, published 12/1/2005) in view of Hebrok et al. (1998, Genes and Development, Vol. 12, pgs. 1705-1713) for reasons of record in the Non-Final Office Action mailed on 5/26/2022 (and repeated below).

	Regarding claims 1, 5, 10 and 14, D’Amour et al. is relied upon above in teaching a method of differentiating definitive endoderm cells into PDX-1+/NKX2.2+ pancreatic endoderm cells using activin A, FGF4 or 10 and retinoic acid.
	D’Amour additionally teaches regarding the FGF family of growth factors that:
	“In some embodiments of the present invention, the expression of the PDX1 gene product in cell cultures or cell populations comprising SOX17-positive definitive endoderm cells is increased by contacting the SOX17-positive cells with B27. This differentiation factor can either be used alone or in conjunction with one or both of retinoid and FGF family differentiation factors” (pg. 19 parag. 0260), and 
“Candidate differentiation factors for use in the methods described herein can be selected from compounds, such as polypeptides and small molecules. For example, candidate polypeptides can include, but are not limited to, growth factors, cytokines, chemokines, extracellular matrix proteins, and synthetic peptides. In a preferred embodiment, the growth factor is from the FGF family, for example FGF-10” (pg. 20 parag. 0267).

	D’Amour does not teach:
	(i) using FGF-2.

	(i) Regarding the use of FGF-2 in claims 6 and 15, Hebrok et al. teaches that FGF-2 is a factor that increases the expression of pancreas genes such as PDX1 (see Abstract). Specifically, Hebrok teaches “We further show that two signaling factors expressed in notochord during pancreas specification, activin-βB and fibroblast growth factor 2 (FGF2), repress endodermal Shh and induce expression of pancreatic genes including Pdx1 and insulin” (pg. 1705 col. 2 parag. 2).
	Regarding claims 7 and 16, Hebrok continues to teach that they used FGF-2 at a concentration of 1, 5 and 50 ng/ml (pg. 1708 col. 2 last parag. and Fig. 4B, reproduced below).

    PNG
    media_image1.png
    201
    231
    media_image1.png
    Greyscale

	Thus at the time of filing one of ordinary skill in the art would find it prima facie obvious to combine the teachings of D’Amour regarding using FGF-family growth factors to differentiate definitive endoderm into pancreatic endoderm with the teaching of Hebrok regarding FGF-2 increasing the expression of pancreatic endoderm genes such as PDX1 to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since D'Amour teaches that PDX1 is expressed on pancreatic endoderm and thus using FGF-2 as taught by Hebrok would be advantageous in obtaining pancreatic endoderm cells.
	There would have been a reasonable expectation of success that the FGF-2 of Hebrok would work in the method of D'Amour since Hebrok teaches that FGF-2 permits pancreatic endoderm differentiation.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants argue in their response that they rely upon their arguments above regarding the deficiencies of D’Amour and NKX2.2 not being expressed on pancreatic endoderm. 
Applicants continue to argue that Example 5 of Applicant’s specification demonstrates that the claimed differentiation methods are unexpectedly superior for producing PDX1+/NKX2.2+ pancreatic endoderm cells. As described in paragraph 0337, addition of activin A in the definitive endoderm culture medium increased NKX2.2 expression by 35-fold compared to definitive endoderm treated without activin A.
Examiner’s Response 
While Applicant’s arguments have been fully considered they are not found persuasive. The Examiner relies upon his response regarding D’Amour teaching PDX1/NKX2.2-expressing pancreatic endoderm cells. 
Regarding the unexpectedly superior results observed by Applicant, these arguments are not found persuaisve. There no claim limitations regarding an increase in NKX2.2 expression. As set forth in MPEP 716.02(d) unexpected results must be commensurate in scope with the claimed invnetion and with respect to a 35-fold increase in NKX2.2 expression, the instant claims are not commensurate in scope with said expression.
Thus for the reasons above and of reocrd the rejection is maintained. 

Examiner’s Note
	 A 101 analysis was performed on claim 10 and while pancreatic endoderm cells, a TGF-β receptor agonist (a cytokine), retinoic acid (a vitamin) and an FGF (a cell signaling protein) are all naturally occurring, there is no evidence or teaching in the art that all four exist together in nature, particularly during embryo development (when definitive endoderm exists). While the art is replete with examples of using either retinoic acid, FGF’s or a TGF-β receptor agonist to direct development of human ES cells in vitro towards cells of a pancreatic endoderm fate, there are no teachings that the cells and factors recited in claim 10 occur naturally together in vivo. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on M-Tr 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632